Citation Nr: 1301370	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-45 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of bilateral lower and upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of bilateral lower and upper extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2010, the Veteran testified at a Board hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed July 2003 letter decision, the RO denied a request to reopen a claim of service connection for peripheral neuropathy.

2.  The additional evidence received since the July 2003 letter decision denying the Veteran's application to reopen the claim of service connection for peripheral neuropathy relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence indicates that the Veteran's current peripheral neuropathy is related to active service.



CONCLUSIONS OF LAW

1.  The most recent July 2003 rating decision denying the application to reopen the claim of service connection for peripheral neuropathy became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2012).

2.  The additional evidence presented since the July 2003 rating decision is new and material, and the claim for service connection for peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  Peripheral neuropathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for reopening and also entitlement to service connection for peripheral neuropathy.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012) or 38 C.F.R. § 3.159 (2012).

New and Material Evidence

A January 1998 letter decision denied a claim of service connection for peripheral neuropathy.  The Veteran did not perfect an appeal of that determination.  He subsequently sought to reopen the claim, and this request was denied in September 2001 and the most recent denial was in a July 2003 letter decision.  The Veteran again did not appeal such determinations.  He again sought to reopen the claims, and the RO denied such request in the February 2010 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO made a finding that new and material evidence has been received to reopen the claim for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request to reopen a claim for entitlement to service connection for peripheral neuropathy was last denied in an unappealed July 2003 RO letter decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by active service.   Additionally, no additional evidence was received by the RO in the year after the July 2003 letter decision.

The evidence of record at the time of the July 2003 letter decision included service treatment records, post-service treatment records, a VA examination report, and the Veteran's contentions.

The pertinent evidence added to the record since the July 2003 rating decision consists of post-service treatment records and letters from the Veteran's private physicians, post-service treatment records, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes letters from the Veteran's private physicians containing opinions that the Veteran's claimed disorder is related to active service, as discussed more thoroughly below.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for peripheral neuropathy is reopened.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  For purposes of § 3.309, acute and subacute peripheral neuropathy means transient peripheral neuropathy which appears within weeks or months of exposure to herbicides and resolves within 2 years of date of onset. See 38 C.F.R. § 3.309(e), Note 2.  Acute and subacute peripheral neuropathy also shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997). 

It is recognized that the Veteran is competent to report observable symptoms, such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is additionally noted that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, even in the absence of documented treatment for several decades, lay evidence could serve to enable a grant of service connection if such reported history is credible.  Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his peripheral neuropathy is related to exposure to herbicides while in Vietnam and began during active service which has continued to the present.  

The Board notes that during active service, the Veteran was treated for complaints of losing feeling in the fingers of his right arm in April 1970.  The treatment note indicates that the Veteran's strength was normal and his circulation was good.  A Jun 1971 treatment note indicates that the Veteran complained of hypesthesia along his left thigh, calf and foot for the previous four months.  A May 1975 physical examination report indicates that the Veteran had numbness and tingling in his extremities.

Private treatment records dated July 1993 indicate that the Veteran was diagnosed with mild peripheral polyneuropathy by EMG testing.  A September 1996 private treatment record indicates that the Veteran had sensory neuropathy in his lower and upper extremities.

A September 2001 rating decision conceded the Veteran's herbicide exposure due to his consecutive tours ashore in the Republic of Vietnam.  The Veteran was granted service connection for prostate cancer on this basis.

The Veteran has submitted letters from his private physician dated November 2009 and January 2010 from Dr. K.  Dr. K indicated that he had been provided documents from the Veteran's claims file, finding that symptoms of peripheral neuropathy were noted as early as 1970.  Dr. K indicated that many times, physical examination is normal with the first complaints of sensory disturbances, such as in the Veteran's case.  He indicated that there is no doubt in his mind that the Veteran's current peripheral neuropathy is related to active service as the Veteran first reported symptoms of his disability while on active service.  

The Veteran submitted a letter from Dr. E dated July 2010.  He reported that the natural history of peripheral neuropathy is that it starts with a minor complaint which progresses to more significant symptoms over time.   Dr. E indicated that as the Veteran had not been diagnosed with other medical reasons for the peripheral neuropathy, to include diabetes, familial neuropathy, excessive alcohol use, or heavy metal toxicity, that it was with a high degree of medical certainty he believed that the current peripheral neuropathy is due to the Veteran's in-service exposure to Agent Orange.

The Veteran reported during his November 2012 hearing testimony that he had peripheral neuropathy beginning when he was in Vietnam which has continued to the present time.

In sum, the preponderance of the evidence of record indicates that the Veteran began having symptoms of his subsequently diagnosed peripheral neuropathy during active service which has continued to the present time.  The Veteran is competent to testify as to the presence of peripheral neuropathy and to the chronicity of such condition since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).   Such statements are found to be credible here.  The Board also notes that two medical opinions of record attribute his current peripheral neuropathy to his complaints during active service and to his exposure to herbicides in active service.  Therefore, the Board concludes that the Veteran's peripheral neuropathy is related to active service and service connection should therefore be granted.  



 ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for peripheral neuropathy is granted.

Entitlement to service connection for peripheral neuropathy of all extremities is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


